Citation Nr: 1015230	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-22 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
venous peripheral vascular disease, including as secondary to 
service-connected bilateral flat feet with painful plantar 
calluses.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
idiopathic peripheral neuropathy of the lower extremities, 
including as secondary to service-connected bilateral flat 
feet with painful plantar calluses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to 
September 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran, in his VA Form 9, Appeal to Board of Veterans' 
Appeals, indicated that he desired a hearing before the Board 
in order to present testimony on the issue on appeal.  
However, in August 2005 the Veteran withdrew his hearing 
request.  38 C.F.R. § 20.704(e).  Accordingly, adjudication 
of the Veteran's appeal will proceed at this time.



FINDINGS OF FACT

1.  In an unappealed November 1999 rating decision, the RO 
denied the Veteran's claims of entitlement to 
service connection for venous peripheral vascular disease and 
idiopathic peripheral neuropathy of the lower extremities, 
including as secondary to service-connected bilateral flat 
feet with painful plantar calluses; a petition to reopen 
these claims were denied by a rating decision in February 
2004.

2.  Evidence added to record since the RO's February 2004 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim of 
entitlement to service connection for venous peripheral 
vascular disease, including as secondary to service-connected 
bilateral flat feet with painful plantar calluses, nor does 
it raise a reasonable possibility of substantiating the 
claim.

3.  Evidence added to record since the RO's February 2004 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim of 
entitlement to service connection for idiopathic peripheral 
neuropathy of the lower extremities including as secondary to 
service-connected bilateral flat feet with painful plantar 
calluses, nor does it raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2004 decision that denied the Veteran's 
claim of entitlement to service connection for venous 
peripheral vascular disease and idiopathic peripheral 
neuropathy of the lower extremities, including as secondary 
to service-connected bilateral flat feet with painful plantar 
calluses is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
the claim for service connection for venous peripheral 
vascular disease, including as secondary to service-connected 
bilateral flat feet with painful plantar calluses.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2009).

3.  New and material evidence has not been received to reopen 
the claim for service connection for idiopathic peripheral 
neuropathy of the lower extremities including as secondary to 
service-connected bilateral flat feet with painful plantar 
calluses.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.104, 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

VA issued VCAA notice letters, dated in December 2004, 
January 2006, and March 2009, from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters explained 
the evidence necessary to substantiate the Veteran's 
petitions to reopen, as well as the legal criteria for 
entitlement to such benefits.  The letters also informed him 
of his and VA's respective duties for obtaining evidence. 

The Board also finds that the VCAA notification letters are 
compliant with Kent as to the Veteran's petitions to reopen.  
These letters specifically informed the Veteran as to what 
evidence would be necessary to substantiate the element or 
elements that were required to establish service connection 
that were found insufficient in the previous denials.  The 
Veteran was told to submit evidence pertaining to the reason 
his claims of entitlement to service connection for venous 
peripheral vascular disease and idiopathic peripheral 
neuropathy were previously denied, and the letters notified 
the Veteran of the reason for the prior final denial (i.e., 
the elements of the service connection claims that were 
deficient).  

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice elements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication, the 
case was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

New and Material Evidence

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  



Secondary Service Connection

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability. 71 Fed. Reg. 
52744-47 (Sept. 7, 2006). Although the stated intent of the 
change was merely to implement the requirements of Allen v. 
Brown, 7 Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995. 
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.  

Medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current 
petitions to reopen were received in November 2004, the new 
version of the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2009).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claims of entitlement to service connection for 
venous peripheral vascular disease and idiopathic peripheral 
neuropathy of the lower extremities, including as secondary 
to service-connected bilateral flat feet with painful plantar 
calluses were initially denied by the RO in a November 1999 
rating decision.  The rating decision was not appealed and, 
thus, it is final.  See 38 U.S.C.A. § 7105.  In a February 
2004 rating decision, the RO denied the Veteran's petitions 
to reopen his previously denied claims of entitlement to 
service connection for venous peripheral vascular disease and 
idiopathic peripheral neuropathy of the lower extremities, 
including as secondary to service-connected bilateral flat 
feet with painful plantar calluses.  That decision was not 
appealed and thus, is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The February 2004 rating decision denied the Veteran's 
petitions to reopen his previously denied claims of 
entitlement to service connection for venous peripheral 
vascular disease and idiopathic peripheral neuropathy of the 
lower extremities, including as secondary to service-
connected bilateral flat feet with painful plantar calluses 
on the basis that there was no evidence of venous peripheral 
vascular disease and idiopathic peripheral neuropathy of the 
lower extremities during the Veteran's service and that the 
Veteran did not demonstrate that his current venous 
peripheral vascular disease and idiopathic peripheral 
neuropathy of the lower extremities was related to his 
military service, including his service-connected bilateral 
flat feet with painful plantar calluses.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final RO and Board decisions.  The Veteran's 
VA medical records, private medical records, and VA 
examination report, as well as his multiple statements, are 
not cumulative and redundant of the evidence in the claims 
file at the time of the last final rating decision.  Thus, 
that evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claims.  The basis for the RO's prior final denial was 
that there was no medical evidence of record demonstrating 
that the Veteran's claimed venous peripheral vascular disease 
and idiopathic peripheral neuropathy of the lower extremities 
was incurred or aggravated during his military service, 
including as a result of his service-connected bilateral flat 
feet with painful plantar calluses.   

The evidence of record, submitted by the Veteran during the 
years since the RO's last final rating decision, refers 
primarily to the evaluation and treatment, i.e., the current 
diagnosis and severity, of his current venous peripheral 
vascular disease and idiopathic peripheral neuropathy of the 
lower extremities, including as secondary to service-
connected bilateral flat feet with painful plantar calluses.  
To the contrary, the January 2003 and March 2008 VA 
examinations found that the Veteran's venous peripheral 
vascular disease and idiopathic peripheral neuropathy of the 
lower extremities were not related to his military service, 
including his service-connected bilateral flat feet with 
painful calluses.  See Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records describing the veteran's 
current condition are immaterial to issue of service 
connection and are insufficient to reopen claim for service 
connection based on new and material evidence).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he has venous 
peripheral vascular disease and idiopathic peripheral 
neuropathy of the lower extremities.  However, such 
statements must be considered in the context of the record as 
a whole to determine whether it raises a reasonable 
possibility of substantiating the claims.  In this regard, 
there is no evidence that the Veteran was treated for venous 
peripheral vascular disease and idiopathic peripheral 
neuropathy of the lower extremities during his military 
service, and the Veteran has not provided any objective, 
medical evidence indicating that the claimed venous 
peripheral vascular disease and idiopathic peripheral 
neuropathy of the lower extremities is related to his 
military service.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (there must be medical evidence linking a current 
disability, even assuming the veteran has one, to his service 
in the military).  Moreover, the Board points out that, 
despite the Veteran's complaints related to his venous 
peripheral vascular disease and idiopathic peripheral 
neuropathy of the lower extremities, the record remains 
devoid of any evidence linking the etiology of his venous 
peripheral vascular disease and idiopathic peripheral 
neuropathy of the lower extremities to his military service.  

The Board acknowledges that the Veteran's treating provider 
at VA found that the Veteran's neuropathy of the feet is 
"service related secondary to his flat feet", but points 
out that there is no indication that this provider reviewed 
the claims file before commenting and found independent 
evidence therein, or medical literature supporting such an 
association.  To the contrary, his letter merely makes an 
assertion without any reference to the objective medical 
evidence or a rationale for his opinion.  As such, the 
October 2007 letter lacks probative value; there is no 
objective medical evidence proving his assertions.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating 
that factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion).  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(finding that most of the probative value of a medical 
opinion comes from its reasoning, and threshold 
considerations include whether the person opining is suitably 
qualified and sufficiently informed).

Additionally, the Board acknowledges that the Veteran has 
repeatedly asserted that his venous peripheral vascular 
disease and idiopathic peripheral neuropathy of the lower 
extremities began during his service in the military, or are 
related to events during his service, including his service-
connected bilateral flat feet with painful plantar calluses.  
However, such statements must be considered in the context of 
the record as a whole to determine whether it raises a 
reasonable possibility of substantiating the claims.  In this 
regard, the Board points out that there is no objective 
medical evidence confirming that the Veteran had venous 
peripheral vascular disease and idiopathic peripheral 
neuropathy of the lower extremities during his military 
service.  Furthermore, although the Veteran's medical records 
show evidence of treatment for venous peripheral vascular 
disease and idiopathic peripheral neuropathy of the lower 
extremities since his service, the evidence does not 
demonstrate that the Veteran's current venous peripheral 
vascular disease and idiopathic peripheral neuropathy of the 
lower extremities are related to his military service.  As 
such, the additional evidence considered in conjunction with 
the record as a whole does not raise a reasonable possibility 
of substantiating the claims.  In short, these medical 
records, as well as the Veteran's statements, do not 
demonstrate a causal relationship between his service in the 
military and his current venous peripheral vascular disease 
and idiopathic peripheral neuropathy of the lower 
extremities, nor do these records otherwise verify the 
circumstances of his service.  See Hickson v. West, 11 
Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 
11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
Veteran's previously denied claims for service connection for 
venous peripheral vascular disease and idiopathic peripheral 
neuropathy of the lower extremities, including as secondary 
to service-connected bilateral flat feet with painful plantar 
calluses has not been received subsequent to the last final 
RO decision.  In the absence of new and material evidence, 
the benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  As such, the Veteran's 
claims are not reopened.




ORDER

The petition to reopen the claim for service connection for 
venous peripheral vascular disease, including as secondary to 
service-connected bilateral flat feet with painful plantar 
calluses, is denied.

The petition to reopen the claim for service connection for 
idiopathic peripheral neuropathy of the lower extremities, 
including as secondary to service-connected bilateral flat 
feet with painful plantar calluses, is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


